--------------------------------------------------------------------------------

Exhibit 10.79

FIRST AMENDMENT
TO THE
PHELPS DODGE CORPORATION
SUPPLEMENTAL SAVINGS PLAN




  Effective as of January 1, 1997, Phelps Dodge Corporation (the “Company”)
adopted the Phelps Dodge Corporation Supplemental Savings Plan (the “Plan”) as
an amendment and restatement of the supplemental savings provisions of the
Comprehensive Executive Non-qualified Retirement and Savings Plan of Phelps
Dodge Corporation. The Plan was most recently amended and restated generally
effective January 1, 2005. The Plan is being amended by this First Amendment to
provide for the establishment of an Investment Committee, to identify the
members of the Investment Committee, and to reflect an investment trade control
policy implemented by the Plan’s recordkeeper.
 
1.  The provisions of this First Amendment shall be effective as of the dates
noted below.
 
2.  This First Amendment shall amend only those Sections set forth herein and
those Sections not amended hereby shall remain in full force and effect.
 
3.   Effective May 17, 2005, Section 2.1 (DEFINITIONS) of the Plan is amended by
adding a new Section (q)-1 to provide as follows:
  (q)-1  Investment Committee means the committee established pursuant to
Section 9.3A to designate and monitor the investment vehicles available under
this Plan.
 
 

--------------------------------------------------------------------------------


 
4.  Effective May 17, 2005, Section 2.1(r) (DEFINITIONS - Investment Fund) of
the Plan is amended and restated in its entirety to provide as follows:
   (r) “Investment Fund” means the investment fund or funds established by the
Investment Committee pursuant to Section 6.3 (INVESTMENT DIRECTION).


5.  Effective May 17, 2005, Section 6.3(a) (INVESTMENT DIRECTION - INVESTMENT
FUNDS) of the Plan is amended by changing all references to “Plan Administrator”
therein to “Investment Committee.”
 
6.  Effective October 16, 2006, Section 6.3(b)(1) (INVESTMENT DIRECTION -
PARTICIPANT DIRECTIONS - GENERAL RULE) of the Plan is amended and restated in
its entirety to provide as follows:
  (1) GENERAL. Upon becoming a Participant in the Plan, each Participant may
direct that all of the amounts attributable to his Account be invested in a
single Investment Fund or may direct fractional (percentage) increments of his
Account to be invested in such Fund or Funds as he shall desire, in accordance
with such procedures, if any, as may be established by the Plan Administrator.
Except as otherwise provided in this Section 6.3(b)(1), as of each Valuation
Date, a Participant may change his designations of future contributions or
existing Account among Investment Funds by making an election in accordance with
such procedures as may be established by the Plan Administrator. The designation
will continue until changed in accordance with such procedures.


Notwithstanding the foregoing, if a Participant has elected to transfer all or
part of his existing Account out of certain Investment Funds which have been
deemed to be subject to Rule 22c-2 of the U.S. Securities and Exchange
Commission and/or any trade control or similar policy that might be adopted by
the Plan’s recordkeeper (such as may apply to any mutual funds or other similar
form of investments within the Plan’s Investment Funds), the Participant
 
2

--------------------------------------------------------------------------------


 
shall not be permitted to transfer any part of his Account back into such
Investment Fund or Funds until after thirty (30) calendar days have passed from
the date of the initial transfer, or such other time as may be required from
time to time in order for the Plan to comply with Rule 22c-2 or any trade
control or similar policy implemented by the Plan’s recordkeeper in furtherance
of Rule 22c-2.


7.  Effective May 17, 2005, Section 6.3(e) (INVESTMENT DIRECTION - COMPANY STOCK
FUND) of the Plan is amended and restated in its entirety to provide as follows:
    (e)  COMPANY STOCK FUND. The Investment Committee in the exercise of its
discretion may direct that one or more of the Investment Funds consist,
primarily or exclusively, of Company securities. If such a Fund or Funds is
established, a Participant’s ability to direct investments into or out of such
Fund shall be subject to such procedures as the Plan Administrator or the
Investment Committee may prescribe from time to time to assure compliance with
Rules 16b-3 promulgated under Section 16(b) of the Securities Exchange Act of
1934, as amended, the Sarbanes-Oxley Act of 2002, and any other applicable
requirements. Such procedures also may limit or restrict a Participant’s ability
to make (or modify previously made) elections pursuant to Section 8.2
(Participation Elections).


8.  Effective May 17, 2005, Article IX (ADMINISTRATION OF THE PLAN) of the Plan
is amended by adding new Sections 9.3A, 9.3B and 9.3C, to provide as follows:
 
9.3A  CREATION OF INVESTMENT COMMITTEE.
The Investment Committee shall be the Named Fiduciary with respect to investment
oversight and shall be responsible solely for the specific duties assigned to it
in Article VI and in other sections of this Plan. Unless the context clearly
requires otherwise, any reference to the “Committee” or “committee” shall be
deemed to be a reference to the Benefits Administration Committee and not the
Investment Committee.
 
3

--------------------------------------------------------------------------------


 
9.3B  APPOINTMENT AND MEMBERSHIP OF THE INVESTMENT COMMITTEE.


Effective May 17, 2005, the Investment Committee will consist of individuals
holding the following positions with the Company: Assistant Treasurer; Director,
Internal Audit; Director, Health & Welfare Benefits; Director, Retirement Plans;
Vice President, Global Supply Chain and Information Services; and Vice
President, Morenci, PDMC.


  The Assistant Treasurer shall serve as the chair of the Investment Committee
and the Investment Committee members shall appoint a secretary. Membership of
the Investment Committee shall automatically change as the individuals holding
the designated positions change. As individuals are added to or removed from the
Investment Committee due to changes in position, they may be asked to sign an
acceptance of their fiduciary responsibilities under the Plan or a resignation
from their fiduciary responsibilities under the Plan, but the appointments and
resignations will be effective automatically without the execution of such
documents.
 
9.3C  POWERS OF THE INVESTMENT COMMITTEE.
 
  The Investment Committee shall have full and exclusive responsibility and
authority for the performance of the functions assigned to in Article VI,
including particularly, but not limited to, the establishment of an investment
policy and the selection and monitoring of Investment Funds, including the
Phelps Dodge Common Stock Fund. The Investment Committee shall not have any
responsibility for the performance of the duties and responsibilities assigned
to the Benefits Administration Committee. Similarly, the Benefits Administration
Committee shall not have any responsibility for the duties and responsibilities
assigned to the Investment Committee.
 
  The Investment Committee shall adopt policies, procedures and other
administrative rules as it deems advisable for purposes of administration of
matters within its scope of responsibility. Any and all policies, procedures, or
other administrative rules, whether written or oral, previously adopted by the
Benefits Administration Committee for purposes of the administration of a
provision of this Article IX that is now the responsibility of the Investment
Committee shall continue in full force and effect unless and until modified by
the Investment Committee.
 
4

--------------------------------------------------------------------------------


 
9.  Effective March 2, 2006, Section 9.3B (APPOINTMENT AND MEMBERSHIP OF THE
INVESTMENT COMMITTEE) of the Plan is amended and restated in its entirety, to
provide as follows:
 
9.3B  APPOINTMENT AND MEMBERSHIP OF THE INVESTMENT COMMITTEE.


Effective March 2, 2006, the Investment Committee will consist of individuals
holding the following positions with the Company: Assistant Treasurer; Director,
Internal Audit; Director, Global Benefits; Director, Global HR Compliance; Vice
President, Global Supply Chain and Information Services; and Vice President,
Southeastern Arizona, PDMC.


  The Assistant Treasurer shall serve as the chair of the Investment Committee
and the Investment Committee members shall appoint a secretary. Membership of
the Investment Committee shall automatically change as the individuals holding
the designated positions change. As individuals are added to or removed from the
Investment Committee due to changes in position, they may be asked to sign an
acceptance of their fiduciary responsibilities under the Plan or a resignation
from their fiduciary responsibilities under the Plan, but the appointments and
resignations will be effective automatically without the execution of such
documents.
 
10.  Any inconsistent provisions of the Plan shall be read consistent with this
First Amendment.
  IN WITNESS WHEREOF, the undersigned has executed this First Amendment as of
the 16th day of March, 2007.
      
 
PHELPS DODGE CORPORATION




By_/s/ Nancy F. Mailhot____________       
Nancy F. Mailhot
                                                                               
Senior Vice President, Human Resources
 
5

--------------------------------------------------------------------------------




 
      

